Title: John Paul Jones to the Commissioners, 4 – 5 July 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Passy. June 5. July 4–5 1778
     
     Plan for expeditions submitted to the American Plenipotentiaries and to the French minister of Marine by Com. Jones.
     As the first proposal, will be impeded for some time, in the interval A great variety of projects present themselves, some of which might prove of great utility to France and America by distressing the common enemy at a small expence.
     Three very fast sailing frigates, with one or two tenders, might enter the Irish Channel and burn at Whitehaven from two to three hundred ships and besides the town, which contain 50,000 inhabitants, this would render it difficult, if not impossible to supply Ireland with coal the ensuing winter.
     The same force would be sufficient to take the Bank of Ayr in Scotland, and to destroy the town:—or, perhaps, the whole shipping in the Clyde, with the towns and stores of Greenwich and Port-Glasgow provided no alarm was first given at other places. The fishery at Cambletown is an object worthy attention, and in some of the ports of Ireland ships may perhaps be found worth from 150,000 to £200,000 Sterling each.
     It might, perhaps, be equally expedient to alarm Britain on the east Side which might be effected with equal and perhaps inferior force, by destroying the Coal shipping, of New-castle &c. which would occasion the utmost distress for fuel in London: and there are many towns of Consequence on the east and north coasts of England and Scotland which are defenceless, and might be either burnt or laid under contribution.
     The success of either of these, or the like enterprizes will depend on surprizing well, and on despatch both in the attack and in the retreat, therefore it is necessary the ships should sail fast, and that their force should be sufficient to repel any of the enemy’s cruizing frigates, two of which may perhaps be met at a time.
     It is scarcely conceivable how great a panic, the success in any one of these projects, would occasion in England. It would convince the world that their coasts are vulnerable, and would, consequently, hurt their public credit.
     If alarming the coast of Britain should be thought inexpedient, to intercept the Enemy’s West-Indian or Baltic fleets, or their Hudson Bay ships, or to destroy their Greenland fishery, are capital objects, which promise success if well adopted, and any one of them might be finished, before the first can take place.
    